Case 6:18-cr-00131-CEM-LRH Document 102 Filed 09/04/19 Page 1 of 4 PagelD 869

4
"saat

FILED
~ Ye

_ MgSEP-4 py3:g200

oo
Lo.
Bo

 

8 La lite i uG j
~ de: Se HSTSCT OP ELON
- CLR OF COURT, _ _

 

vu AO, AEST CE NTA AL BQuLevaen, we

 

__ Opuanno., Frorzoa__ 32201.

 

 

Ber’ Appeano® 4 -11523-¢ I ossnezes coupt & . CAS—CR-13)-oRL- dL eH, ne

 

co Honorabh coor, nn
Do_Auguetle*,2019,_my_ attorney frat mo. paceage to Ce
‘yell without Legal _mantings_uhich.contoiecd_oy_apgeal thot was fternithel fe ee
a _.Uetoyh_ Cistunt cour without oy Coninrand_my _disappasval My _aatiesney ae
ee —dapite Cleo tesrructions ; has _dlfsedl my. fastrudiens_ odd usta oftacl with Be
ee —his_cwn_veuion cael agenda fo preduuse_on_appeat_to. Fhe cous Hee on
__esha)zoig, I Sear him lettre bo relere. hieself fom. mmy__legog Tapsabation .
oe - —-God\_vsithdraws Thy fers mention a pprat_ zor Shu Courr,_L. Paevida Sa
~~ —fellawsing, dsjinse. to. this toos ko) bit _rmisducle, cherie, aad. decent
ee Prrfownonc.to_depruoring_ me legadlys L vequase Hre cover bo. oppoior mea.

ok. fess alterna dad _adliere Mz. Woagnes_jecen aprssatirg _me_oo(. my. Cobe.L co.
~+hevs_atge_mailed_@_ Sion prea fo... eletath Greukt (ourtlon Shi. ayy ne

 

 

 

 

a ~~~ tnequagting Hh Coan_oebed. ae ee
Se Me. Seon.M: Wagner teas.cppointed 02 my, couatel__tottewing 0 a a
et discovery, G-Confie 4 _toteut betwen mc _onct. fhe councel Mx Mom J
fo ees Brig 00. Deceerlos_I8%, 2019. Dasing our. twibial_convenariens, Thad. a a
— — frag txplicitly Choe Hho, T_tished_to_.wsithdaaue ing pea, 0 Bn

_ _ fad been Coeseed. foto_.an favol uateay. prea. cDith fare promises... ancl
Case 6:18-cr-00131-CEM-LRH Document 102 Filed 09/04/19 Page 2 of 4 PagelD 870

Ph)

evince . Me-Whagner_.atavred me _C) Quick. assistance. te. dite Hu _ sroton. Ae
_ _boithdsans ~- pho Lt took. Ms...Wlagner. fous _ Meats -fofie.o half...bared a
oe. Eacomplele_mobion which gt dented. He faite Fo. fite.fiv.motion without ee
Tha. greunde.. Thad mutiond 40 him. This wm Risdirch ‘ong bounds me.
God J svdakd_ to la th Jey Thierag. q Oppecding it. _.

. | Dustay PSL, I onunvicneal tay Wagner twith cay Objection cack ty.
[Cafes howorcls, Hate Objechony . Me. “belegnr nGthes Pocluded - "y Objet

nor provided dlafene fo fhose, He. promisech me, be would. Sri "Leave OF

ce four using _ Sra tensing 40. Jocludeeny. objeariny cad deena. —Toshad he
tus __amude. -spectader .tcith. ne. objabient Gy Astansey Clesring. eokaseg a I rac _

|
He. my. Cmnagsmnent aad oager. heuer. ahcad ond. withdees . hyo

 

“ta my. Concert «.. Dapite- mm ad pes ond. Question. Clan Sioveriog y L , .
Aen ushicl_ bo Silents. Thi. tua ba Seeandl_ act t fines. epee ee,
“Sep faSbudhons .
Ate Aeoial. 9 cadion to wihdraye! al bye Sohoag T
axed Me. Wagner Fo ite ap tenenucticde Gppeat to Chaltoge th wits uw |
Se = {Growler lager Sid fhe woudtel_wsoit uatitt_taitto_ cre fox. ee
| soicl +o fetiows Byer. prouccliog.. “The orde_clide'r Com uot. Mu. doy.
{6}. Srokasieg doc) Mr- Magner let me. oaging. luring odd. after Song __
"Tris waa his third Ger Qf. “ee Peters wen faces gy _
Simp tashouchione . - a - - Ho
— oo Abe. Sky fa mutt. soos “conyadocee. be Me. igor, Oo
rL hat gina. hin. clear fash uesers. On. Ot Steps. Abo -mneating. £9, ee LN
Seminole. ceunhy. atl to_ April -2e@ I told_ him chat Fo_oppeck ond. wht
Grounds bo. proceact On. for.my appeal, 1 wnt 4 exo} Of

t

 
Case 6:18-¢r-00131-CEM-LRH Document 102 Filed 09/04/19 Page 3 of 4 PagelD 871

aa!

z
Me

a

Py

. Proving. Fim. 1sth cea copy oppeat he shoud consis ..)tng om ony Loo
a Piha tactuding._myeaences.case louer and. legal rescore... Toradk him Chee,

)
thot he Should foo ta Fe my. Cage_taith —Moss_.ateation than Slack... Fram_OWtohemg

 

 

| City cheonsk Center, L wrote him, lettees_to.let_bien. keovs cpoin., vehab he. a

Poutd. appeal. ond. en what. qroucde...I_ mack him aburdosty lees that he -

PRUE nok ite Fh appt without my review the drape topy ood pus.

Qntent. mach him abundectty, ther Hap 4 he cheesnot- Ogres to my

- Ground. Gr my. iosruthesy , he should _ lo me Koos, Jo. that T con mate. -
altemad. cxtospereents and Choice 2a. serenttation .. J eve meahoad him -

por Fo. dite Gay txkation Without tag pris Conteh . Aves Coming do

MSP Nido, I Sear Me, Jelognes deus Moll Cossespoeclencas eng {er

Stodus q my Gp peat Grd. Q fegad. CoM to chscusp He Grourde, bur I
peer Teeveol ony wponge. The B.0-P cdyiaky towe unabli to locate os
help me. Conacat- to. him, Despik abt. my plas Gad Cleor tt tatsuchong

_ te oppral, Mr.telagner aited me Ferhby bod. He... dalibrately Fqnoved me

Pay. fosheuchiong , sates, Coneerns anc fiteo away his vession  cppeat

 

tohich hact no Grounds Fhad- ese. Ggrud upon, My Pedognes Cidéb even hove

 
 
  

Ouray fo menhon he disagre fom Os.my foucnen, Tn doing Se. .
Ms, Wagner mads.tourth aod. inal (Gtk 0}. pet fetewieg my foshuchioay God

fag in yftoncs against me Gel my in berenty, Not ua Vhos-, he put vay

fs at vise when he Sent Hu Oppel Pocrage without gat. Mone

a Despite being made. Clecaly CLCBat 4 my Gtuation tn hur cad

{fy tofhuthory On -Ggpeat 1 My. Tages dail me by leaps. ancl. bounds. mo

© foiiad fo Jotios Sienpts inthuaion time Gnd cquin Cstinatly ond.
gn Cate

N\y \. \ snk Semone Qybru Single Tn shane - 1 Sven mad my _Tisprovaat
Case 6{18-cr-00131-CEM-LRH Document 102 Filed 09/04/19 Page 4 of 4 PagelID 872

- wn
a

ae Cleer_ta._Sentasing cout0g-watl“Therefore_on_ofligl2cts, T Sior_hion__o
letter thar T° donot csish tour bis leqat zeprasniotion caymncse. J alte

_ ——Arkial_bim_to — mate oneooginea}s.to_witacrena the Gppea_or_ ong

 

 

 

 

oe -—+-Rguivalsot— meataure_apgsapriak
cn Hou Ts epusst- the henosabile Couat.£°. paroit tdthdeasal o}- ee
. . “foggy moo ~Obforney dod, -Clows...one_ oust Cnn
-————{0pprat_wwith nu otteney.]. eapuart honprablh courte hold cay
; levedanbsersy_. heering tf ned] be te. Craluok the Situation... Ale nok...aorae. BS
Os otter to Hy oppal thot Mz. Magner har find to Appsale Court.
——___|withowk_my_tengente_t» Hn _greunds thak- voereclscutsd. T nequen-_ to =x
oe -— Peat _clo_not—Constcer Phx. pegnee 3. my. counrel_nor_his_fiteel_apprat_—___ —_
1 01_atlesea}_aodl__pestainen 10m

 

 

 

Laequare_honocahh tous to Jeol at-my_ legat Situation acd

ee {provide wei. Any. bene chslag 10. seaporge 13. _to fact thar Lom. .

 pounect tao Seceeredt housing unit. Lo this housing unit LT donot hove
J 7

of HOLL Fo__phoog. calle legal. recosch.,ligat motwioks ox leo tibyary, oe
Pleo do_actnatedge ery pin dnd _qroak_ane nati '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ ; Pusput{utly. Subritiog ) _
oe | Argus Lae Lamg. a By Depa, Detnpad wae
__. Dos: . Peg a » 70487018. _
ee ce ae U.3-P. Neekoryiil¢ = _..

ee _ Pio. Ror 2900.
fo ee _ Adstrato CA. 4230).

 
